Per Curiam. This claim was filed pursuant to Ch. 48, Secs. 281 et. seq., Ill.Rev.Stat., 1971., "Law Enforcement Officers and Firemen Compensation Act”. The Court is in receipt of the Application for Benefits and Statement of Supervising Officer, as well as an investigative report by the Illinois Attorney General’s office. Based upon these documents, the Court finds as follows: That the claimant, Margaret Wilson, is the wife of the decedent and is the named beneficiary under the Application for Benefits. That the decedent, John Wilson, was a volunteer fireman with the Village of Palatine Fire Department, engaged in the scope of his duty on February 23,1973, within the meaning of Sections 282 of the aforecited act. On said date, Fireman Wilson was in the performance of his duties as a firefighter when he was summoned to a fire at the Ben Franklin Store, owned by him. A small fire had started in the basement and Firefighters Wilson, Ahlgrim (Court of Claims No. 00039) and Richard Freeman (Court of Claims No. 00041) proceeded to the basement equipped with a hose and wearing facial air packs. The fire mushroomed, smoke became intense, and efforts to reach the firefighters in the basement were unsuccessful. When a rescue was finally made, after 20 to 25 minutes had elapsed, Firefighter Wilson was found on the basement stairway with his air pack still on his back, but with the face piece removed. While the air packs are supposedly for 30 minutes use, abnormal or active breathing would consume the air quicker, according to Chief Helms of the Palatine Fire Department. The toxicologist’s report indicated that an analysis of the blood showed that the "hemoglobin was saturated with 17% carbon monoxide”. Firefighter Wilson died on February 23, 1973, and the physician recited that "there are full thickness burns involving the right hand and forearm, face and forehead, left hand, left shoulder and right side of the chest and abdomen. There is some soot-soiling of head, face and extremeties. There are no marks of external violence aside from the burns.” Firefighter Wilson died on February 23, 1973, and the cause of death was related as "smoke inhalation”. The Court further finds that the Attorney General’s office in its investigation has determined that this claim is within the scope of the above cited statutes: "Section 282[e] 'killed in the line of duty’ means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer or fireman if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause. . . .” It Is Hereby Ordered that the sum of $10,000.00 (Ten Thousand Dollars) be, and the same hereby is, granted to Margaret Wilson as wife and next of kin of the decedent, John Wilson.